NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                RIKI RASHAAD MUHAMMAD, Petitioner.

                         No. 1 CA-CR 14-0776 PRPC
                             FILED 12-20-2016


    Petition for Review from the Superior Court in Maricopa County
                           No. CR1995-003442
                   The Honorable David B. Gass, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Riki Rashaad Muhammad, Winslow
Petitioner
                         STATE v. MUHAMMAD
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Chief Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1            Riki Rashaad Muhammad, formerly known as Richard
Warren Miller, petitions for review of the summary dismissal of his third
post-conviction relief proceeding. We have considered the petition for
review and, for the reasons stated, grant review but deny relief.

¶2           A jury convicted Muhammad of murder in the first degree
and two counts of child abuse, and he was sentenced to life imprisonment
and two consecutive seventeen-year prison terms. This court affirmed the
convictions on appeal, but remanded for resentencing. State v. Miller, 1 CA-
CR 97-0113 (Ariz. App. Jan. 27, 1998) (mem. decision). On remand, the
superior court imposed the same sentences, and the sentences were
affirmed on appeal. State v. Muhammad, 1 CA-CR 99-0866 (Ariz. App. Aug.
29, 2000) (mem. decision).

¶3             The superior court dismissed Muhammad’s first petition for
post-conviction relief in 2003. In 2013, Muhammad filed an untimely and
successive notice of post-conviction relief, which was likewise summarily
dismissed. In 2014, Muhammad filed another untimely and successive
notice and petition for post-conviction relief, in which he sought to raise
claims of newly discovered material facts and a significant change in the
law. Finding Muhammad failed to state a claim for which relief could be
granted in an untimely and successive post-conviction relief proceeding,
the superior court summarily dismissed the notice and petition. This
petition for review followed.

¶4            In summarily dismissing the notice and petition, the superior
court issued a ruling that clearly identified, fully addressed, and correctly
resolved the claims. Under these circumstances, we need not repeat that
court’s analysis here; instead, we adopt it. See State v. Whipple, 177 Ariz.
272, 274, 866 P.2d 1358, 1360 (App. 1993) (holding that when the superior
court rules “in a fashion that will allow any court in the future to
understand the resolution[, n]o useful purpose would be served by this
court rehashing the trial court’s correct ruling in [the] written decision”).


                                     2
               STATE v. MUHAMMAD
                 Decision of the Court

¶5   Accordingly, although we grant review, we deny relief.




               AMY M. WOOD • Clerk of the Court
               FILED: AA




                              3